Name: Commission Regulation (EEC) No 2291/83 of 10 August 1983 re-establishing the levying of customs duties on yarn of carded sheep' s or lambs' wool or of carded fine animal hair, not put up for retail sale, products of category 47 (code 0470), originating in Peru, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 83 Official Journal of the European Communities No L 220/25 COMMISSION REGULATION (EEC) No 2291/83 of 10 August 1983 re-establishing the levying of customs duties on yarn of carded sheep's or lambs' wool or of carded fine animal hair, not put up for retail sale, products of category 47 (code 0470), originating in Peru, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, retail sale, products of category 47, the relevant ceiling amounts to 17 tonnes ; whereas, on 8 August 1983, imports of the products in question into the Commu ­ nity originating in Peru, a country covered by prefe ­ rential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Peru, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of yarn of carded sheep's or lambs' wool or of carded fine animal hair, not put up for Article 1 As from 14 August 1983 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in Peru : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 0470 47 53.06 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : 53.08 A 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363 , 23 . 12. 1982, p. 92. No L 220/26 Official Journal of the European Communities 11 . 8 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President